DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16th, 2022 has been entered.
Response to Amendment
The present amendment, filed on or after March 16th, 2022 has been entered. Claims 1-20 remain pending. Claims 1 and 15 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Claim Objections
Claims 6, 15, and 18 are objected to because of the following informalities:
Claims 6 and 18 each recite “the conductors of the one or more connector assemblies” in line 9 of each claim, but should recite “the connector conductors of the one or more connector assemblies” because the conductors are referred to as connector conductors earlier in the claim. This will also clarify that they are the same connector conductors and not some other conductor in the control module. 
Claim 15 line 5 recites “a power source housing in direct physical attachment physically to, and extending laterally”, but should recite “a power source housing in direct physical attachment to, and extending laterally”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand et al. (US 2010/0114249 A1) herein after Wahlstrand in view of Scott et al. (US 2019/0060656 A1) herein after Scott.
Regarding claim 1, Wahlstrand teaches
a control module (fig. 3: module IMD 10) for an electrical stimulation system (fig. 1: the stimulation system), 
the control module comprising: an electronics housing (fig. 3: housing 36); 
an electronic subassembly disposed within the electronics housing (fig. 4: depicts the electronics within housing 36 that include for example processor 60); 
a power source housing disposed laterally adjacent to, and in electrical contact with, the electronics housing (fig. 3: power module 32 is laterally adjacent to the housing 36 and connected by interconnect 44); 
a power source disposed within the power source housing (fig. 5: rechargeable battery 72 is within power module 32);
one or more connector assemblies extending laterally from the electronics housing and configured for coupling one or more electrical stimulation leads to the electronic subassembly (fig. 3: lead connector modules 50A and 50B receive electrical stimulation leads); and 
an interface (fig. 6: non-hermetic interconnect 92) comprising at least one first non-conductive feedthrough block (fig. 6: non-hermetic material 96 made from a polymer, such as silicone, polyurethane, ethylene tetrafluoroethylene (ETFE) as described in Para [0074]) and at least one interface feedthrough pin extending through each of the at least one first non-conductive feedthrough block (fig. 6: first conductor 94), 
wherein the at least one first non-conductive feedthrough block is attached to one or more of a) the electronics housing or b) the power source housing (fig. 6: non-hermetic interconnect 92 is connected to the power module on one side and the electronics module on the other side via hermetic feedthroughs on each side of the non-hermetic interconnect), 
wherein the at least one interface feedthrough pin is electrically coupled to the power source and the electronic subassembly to provide power from the power source to the electronic subassembly (Para [0076] “First conductor 94 passes through first hermetic feedthrough 98 in housing 88 of power module 80 and second hermetic feedthrough 100 in housing 90 of electronics module 8” and Para [0072] “Battery 84 may transfer power to components 86 by applying a DC voltage to one or both of conductors 94 and 96”).
Wahlstrand does not explicitly disclose a power source housing disposed laterally adjacent to, and in direct physical contact with, the electronics housing. 
However, in a similar electronic stimulation device, Scott discloses a power source housing (fig. 13: battery compartment 238) disposed laterally adjacent to, and in direct physical contact with, the electronics housing (fig. 13: Chassis 234, which houses electronics is in direct physical abutment with the battery compartment; and Para [0102] “Chassis 234 of housing 216 may define a main cavity (not depicted) to receive internal components of IMD 212A. In some examples, the main cavity of chassis 234 may store most internal components of IMD 212A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Wahlstrand to have the power source housing disposed laterally adjacent to and in direct physical contact with the electronics housing as is shown in Scott because doing so would decrease the overall size of the stimulation device thereby decreasing burden on the user.
Regarding claim 2, Wahlstrand further teaches wherein the at least one first non-conductive feedthrough block is attached to the power source housing and the electronics housing (Para [0076] “First conductor 94 passes through first hermetic feedthrough 98 in housing 88 of power module 80 and second hermetic feedthrough 100 in housing 90 of electronics module 8”).
Regarding claim 3, Wahlstrand further teaches wherein the at least one first non-conductive feedthrough block is attached to the electronics housing (Para [0076] “First conductor 94 passes through first hermetic feedthrough 98 in housing 88 of power module 80 and second hermetic feedthrough 100 in housing 90 of electronics module 8”) and the interface further comprises a second non-conductive feedthrough block (fig. 6: second non-hermetic interconnect 102) attached to the power source housing (fig. 6: attached to the power housing via third hermetic feed through 108), wherein the at least one interface feedthrough pin extends through the second non-conductive feedthrough block (fig. 6:  second conductor 104 extends through the second non-hermetic interconnect 102).
Regarding claims 4 and 16, Wahlstrand further teaches an overmold disposed at least partially around the electronics housing and the power source housing (fig. 3: member 48 as described in Para [0058] as an “overmold” covers both the power module and the electronics module).
Regarding claims 9 and 19, Wahlstrand further teaches a charging coil disposed external to the electronics housing (fig. 3 and Para [0052] “modular IMD 10 may include recharge module 34. Recharge module 34 includes a recharge coil (not shown) within housing 40. The recharge coil inductively receives energy from an external recharging unit (not illustrated) through the skin of patient 14 to recharge the battery”) and at least one feedthrough pin coupled to the charging coil (fig. 3: flexible interconnect 46), extending through the electronics housing, and coupled to the electronic subassembly (Para [0056] “as shown in FIG. 3, recharge module 34 is coupled to control module 30 by a flexible interconnect 46 that encloses an electrical conductor that allows transmission of energy inductively received by the recharge coil within recharge module 34 to control module 30”).
Regarding claim 10, Wahlstrand further teaches when the control module is configured for fastening to an outer surface of a skull, the control module extends radially outwards from the outer surface of the skull by an amount no greater than 7 mm (Para [0051] “In one example of the invention, IMD 10 including has a maximum thickness of between approximately 1 mm and approximately 5 mm. The use of a reduced profile may reduce the risk of infection, skin erosion and cosmetic issues related to the implantation of IMD 10”).
Regarding claim 11, Wahlstrand further teaches wherein the electronics housing is hermetically sealed (Para [0049] “Housing 36 of control module 30 may be hermetic in order to protect the components therein, and in some examples is formed of a rigid material, such as titanium, stainless steel, or a ceramic.”).
Regarding claim 12, Wahlstrand further teaches wherein the power source housing is hermetically sealed (Para [0050] “Housing 38 may be hermetic, and may be formed of titanium, stainless steel, or a ceramic. Power module 32 may include an insulator within housing 38 to electrically isolate housing 38 from the battery.”).
Regarding claim 13, Wahlstrand further teaches wherein the power source housing is not electrically coupled to the power source (Para [0050] “Housing 38 may be hermetic, and may be formed of titanium, stainless steel, or a ceramic. Power module 32 may include an insulator within housing 38 to electrically isolate housing 38 from the battery.”).
Regarding claims 14 and 20, Wahlstrand in view of Scott discloses the control module of claim 1 and 15 respectively and Wahlstrand further teaches that the control module is an electrical stimulation system (fig. 2) comprising: an electrical stimulation lead coupleable to the control module (fig. 2 leads 16A and 16B).
Regarding claim 15, Wahlstrand teaches 
a control module (fig. 3: module IMD 10) for an electrical stimulation system (fig. 1: the stimulation system), 
the control module comprising: an electronics housing (fig. 3: housing 36); 
an electronic subassembly disposed within the electronics housing (fig. 4: depicts the electronics within housing 36 that include for example processor 60); 
a power source housing in direct electrical attachment to, and extending laterally from, the electronics housing (fig. 3: power module 32 is laterally adjacent to the housing 36 and connected by interconnect 44)
a power source disposed within the power source housing (fig. 5: rechargeable battery 72 is within power module 32);
one or more connector assemblies extending laterally from the electronics housing and configured for coupling one or more electrical stimulation leads to the electronic subassembly (fig. 3: lead connector modules 50A and 50B receive electrical stimulation leads); and
an interface between the electronics housing and the power source housing (fig. 10: single non-hermetic feedthrough 152 and Para [0102] “single non-hermetic interconnect 152 to electrically and mechanically couple power module 80 and electronics module 82”), 
the interface comprising at least two feedthrough pins (fig. 10: conductors 154 and 156)) that are electrically insulated from the electronics housing and the power source housing (Para [0089] “to providing protection from the surrounding environment (e.g., bodily fluids) for coiled conductor 124, non-hermetic sheath may electrically insulate coiled conductor 124 from the surrounding environment, and helps to prevent shunting of current between, for example, coiled conductor 124 and a metallic housing, such as, housings 88 and 90”), 
wherein the at least two feedthrough pins are electrically coupled to the power source and the electronic subassembly to provide power from the power source to the electronic subassembly (fig. 10: conductors 154 and 156 are connected to both the electronics component and the battery).  
Wahlstrand does not explicitly teach the power source housing in direct physical attachment to and extending laterally from the electronics housing.
However, Scott discloses a power source housing (fig. 13: battery compartment 238) in direct physical attachment to, and extending laterally from, the electronics housing (fig. 13: Chassis 234, which houses electronics is in direct physical abutment with the battery compartment; and Para [0102] “Chassis 234 of housing 216 may define a main cavity (not depicted) to receive internal components of IMD 212A. In some examples, the main cavity of chassis 234 may store most internal components of IMD 212A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Wahlstrand to have the power source housing in direct physical attachment to and extending laterally from the electronics housing as is shown in Scott because doing so would decrease the overall size of the stimulation device thereby decreasing burden on the user.
Claims 5, 6-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrand in view of Scot, as applied to claims 1 (for claims 5 and 6-8) and 15 (for claims 17 and 18), and further in view of Orinski (US 2017/0151438 A1).
Regarding claims 5 and 17, Wahlstrand in view of Scott disclose the control module of claims 4 and 16 respectively, but does not explicitly disclose wherein the overmold comprises an opening through which the electronics housing is accessible so that the control module is configured, when attached to a patient, to contact patient tissue through the opening.
However, in a similar low profile, skull mounted stimulation system, Orinski discloses the overmold comprises an opening through which the electronics housing is accessible so that the control module is configured, when attached to a patient, to contact patient tissue through the opening (Para [0025] “The overmold 150 may further include a hole 159 to allow the grounded housing at top cover 152 to be tied to the patient's tissue 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Wahlstrand in view of Scott to further have the overmold comprise an opening through which the electronics housing is accessible so that the control module is configured, when attached to a patient, to contact patient tissue through the opening as disclosed by Orinski because doing to would allow the control module to have an overall thinner device, thereby making is easier to place under the patient’s skin.
Regarding claims 6 and 18, Wahlstrand in view of Scott disclose the control module of claims 1 and 15 respectively, but do not explicitly disclose wherein each of the one or more connector assemblies comprises: a connector lumen configured and arranged to receive an electrical stimulation lead, a plurality of connector contacts arranged along the connector lumen and in electrical communication with the electronic subassembly, and a plurality of connector conductors electrically coupled to the connector contacts, and a plurality of feedthrough pins extending through the electronics housing, wherein the conductors of the one or more connector assemblies are electrically coupled to the feedthrough pins and the feedthrough pins are electrically coupled to the electronic subassembly.  
However, Orinski discloses,
wherein each of the one or more connector assemblies comprises: a connector lumen configured and arranged to receive an electrical stimulation lead (fig. 8 connector block opening 213 holds lead 18), 
a plurality of connector contacts arranged along the connector lumen and in electrical communication with the electronic subassembly (Para [0036] “Each of the electrode terminals 20 when fully inserted will meet with a corresponding spring contact 220 formed of a deformable conductive material. Each spring contact 220 is encased in a conductive housing 218, and insulating seals 216 intervene between adjacent conductive housings 218 to prevent them from shorting. Although not shown, electrode wires 182 from the electrode wire cables 142a and 142b proceed between the overmold 210 and the insulating seals 216, and each wire connects to a corresponding conductive housing 218/spring contact 220 at gaps 224 between the seals 216”), and 
a plurality of connector conductors electrically coupled to the connector contacts (fig. 6D: see electrode wire cables extending into the electronics), and 
a plurality of feedthrough pins extending through the electronics housing (fig. 6A: feedthrough pins 188), 
wherein the conductors of the one or more connector assemblies are electrically coupled to the feedthrough pins and the feedthrough pins are electrically coupled to the electronic subassembly (fig. 6D see wires extending from 142 a/b running to the feedthrough pins 188).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control module of Wahlstrand in view of Scott to further include wherein each of the one or more connector assemblies comprises: a connector lumen configured and arranged to receive an electrical stimulation lead, a plurality of connector contacts arranged along the connector lumen and in electrical communication with the electronic subassembly, and a plurality of connector conductors electrically coupled to the connector contacts, and a plurality of feedthrough pins extending through the electronics housing, wherein the conductors of the one or more connector assemblies are electrically coupled to the feedthrough pins and the feedthrough pins are electrically coupled to the electronic subassembly as disclosed by Orinski as a way to have electrical connections that allow for the delivery of stimulation that provides a more compact arrangement of internal components. 
Regarding claim 7, Wahlstrand in view of Scott and Orinski disclose the control module of claim 6, and Wahlstrand further teaches an overmold disposed at least partially around the electronics housing and the power source housing (fig. 3: member 48 as described in Para [0058] as an “overmold” covers both the power module and the electronics module), but does not explicitly disclose wherein at least a portion of the connector assemblies extends outside of the overmold.
However, Orinski further discloses wherein at least a portion of the connector assemblies extends outside of the overmold (fig. 5: overmold 150 has a proximal portion that allows for the connector block assembly 130 to be accessed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included at least a portion of the connector assemblies extend outside of the overmold as is disclosed in Orinski because doing so would make it easier for a clinician to exchange the leads if they need to be cleaned or replaced.
Regarding claim 8, Wahlstrand further teaches an overmold disposed at least partially around the electronics housing and the power source housing, wherein the connector assemblies are disposed within the overmold (fig. 3: member 48 as described in Para [0058] as an “overmold” covers both the power module and the electronics module). 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funderburk et al. (US 2019/0143125 A1) relates to a low-profile control module (see fig. 5A and 5C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792